Citation Nr: 1514252	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-08 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right ankle.  

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left ankle.  

3.  Entitlement to a compensable initial evaluation for hypertension.  

4.  Entitlement to a compensable initial evaluation for hallux valgus of the right foot.  

5.  Entitlement to a compensable initial evaluation for hallux valgus of the left foot.  

6.  Entitlement to a compensable initial rating for bilateral pes planus with plantar fasciitis.  

7.  Whether a rating reduction from 30 percent to noncompensable for pseudofolliculitis barbae was proper.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1983 to February 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) Salt Lake City, Utah.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks increased ratings for various service-connected disabilities.  For the reasons to be discussed below, this claim must be remanded for additional development.  

First, in November 2014 statements to VA, the Veteran reported recent treatment for various service-connected disabilities at the Wilford Hall Medical Center on the Lackland Air Force Base in San Antonio, Texas.  The Board notes the Veteran is retired from service and has continued to receive medical care from military medical care providers.  He also provided signed copies of VA Form 21-4142a, authorizing VA to obtain these records.  These documents were forwarded by the agency of original jurisdiction (AOJ) to VA's Private Medical Records Retrieval Center (PMR).  In a January 2015 response, however, the PMR stated it had taken no action on these records, as they were from a non-private provider.  No further records regarding this evidence are found within the virtual claims file.  Thus, because VA has knowledge of outstanding pertinent medical treatment records in the possession of another federal agency, remand is required in order for these records to be obtained.  See 38 C.F.R. § 3.159(c)(2).  

Next, the Veteran filed a May 2014 notice of disagreement in response to a May 2014 rating decision which reduced the disability rating for his service-connected pseudofolliculitis barbae from 30 percent to noncompensable.  The RO has yet to issue the Veteran a statement of the case regarding this issue.  Under these circumstances, the Board is obliged to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any medical treatment records not already obtained from the Wilford Hall Medical Center at Lackland Air Force Base in San Antonio, Texas.  If no such records are available, that fact must be noted for the record.  

2.  Issue a statement of the case that addresses the issue of the propriety of a reduction in the Veteran's disability rating for pseudofolliculitis barbae from 30 percent to noncompensable.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

